t c memo united_states tax_court jerry v rich petitioner v commissioner of internal revenue respondent docket no filed date jerry v rice pro_se pamelya p herndon for respondent memorandum findings_of_fact and opinion cohen chief_judge respondent determined additions to tax and penalties with respect to petitioner's federal_income_tax liabilities as follows additions to tax and penalties sec sec sec year b a b dollar_figure -- -- -- dollar_figure -- -- -- dollar_figure after concessions by the parties the issues remaining for decision are whether this court has jurisdiction over this case and whether petitioner fraudulently underpaid his federal_income_tax for unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue all rule references are to the tax_court rules_of_practice and procedure findings_of_fact this case was submitted fully stipulated and the facts set forth in the stipulation are incorporated in our findings by this reference jerry v rice petitioner resided in albuquerque new mexico at the time the petition in this case was filed during petitioner was employed as a certified_public_accountant c p a with two companies jerry v rice c p a p c jerry rice p c and its successor rice and associates c p a p c rice and associates petitioner was the sole shareholder in both companies and was responsible in each for keeping records and paying payroll_taxes accordingly petitioner knew that neither jerry rice p c nor rice and associates withheld and paid over to the internal_revenue_service federal_income_tax for petitioner during petitioner's federal_income_tax return for reported that he had taxable_income of dollar_figure and an income_tax_liability of dollar_figure before credits despite knowing that withholding had not been paid in petitioner claimed on his return that dollar_figure had been withheld during the year in addition he attached false forms w-2 from jerry rice p c and from rice and associates to substantiate the withholding he claimed petitioner ultimately received a refund for of dollar_figure on date petitioner was convicted of filing a false claim for a federal_income_tax refund in violation of u s c and of making and subscribing a false federal_income_tax return for in violation of sec_7206 on date petitioner was sentenced to months in prison for these offenses and was fined dollar_figure plus special_assessments totaling dollar_figure opinion the jurisdiction of this court is limited by statute and attaches only upon the issuance of a valid notice_of_deficiency and the timely filing of a petition 92_tc_729 affd without published opinion 935_f2d_1282 3d cir petitioner argues that the court does not have jurisdiction over this case because the notice_of_deficiency does not determine a deficiency for but merely gives notice to petitioner of respondent's determination that petitioner is liable for a penalty pursuant to sec_6663 sec_6665 provides that additions to the tax additional_amounts and penalties shall be paid upon notice_and_demand and shall be assessed collected and paid in the same manner as taxes a deficiency in tax is assessed collected and paid only after respondent makes a determination and sends a notice of that determination in accordance with sec_6213 which provides for the jurisdiction of this court 16_tc_511 affd per curiam 202_f2d_750 2d cir thus respondent in sending a notice determining petitioner was liable for a sec_6663 penalty was complying with the law that requires him to proceed in the same manner as if there were a deficiency the statute was intended to mean that where such a notice was sent the tax_court has jurisdiction id accordingly a statutory notice from respondent in which no deficiency is determined advising the taxpayer that a penalty for fraud is due is a valid basis for jurisdiction to this court the penalty in the case of fraud is a civil sanction provided primarily as a safeguard for the protection of the revenue and to reimburse the government for the heavy expense of investigation and the loss resulting from the taxpayer's fraud 303_us_391 respondent has the burden of proving by clear_and_convincing evidence an underpayment for and that some part of an underpayment for that year was due to fraud sec_7454 rule b if respondent establishes that any portion of the underpayment is attributable to fraud the entire underpayment is treated as attributable to fraud and subjected to a 75-percent penalty unless the taxpayer establishes that some part of the underpayment is not attributable to fraud sec_6663 respondent's burden is met if it is shown that the taxpayer intended to conceal mislead or otherwise prevent the collection_of_taxes 80_tc_1111 the existence of fraud is a question of fact to be resolved upon consideration of the entire record 98_tc_511 fraud will never be presumed 55_tc_85 fraud may however be proved by circumstantial evidence and inferences drawn from the facts because direct proof of a taxpayer's intent is rarely available 99_tc_202 the taxpayer's entire course of conduct may establish the requisite fraudulent intent 56_tc_213 petitioner argues that there is no underpayment_of_tax in this case and that without an underpayment respondent cannot properly assess a penalty under sec_6663 an underpayment is defined in sec_6664 as the amount by which the tax imposed exceeds the excess of the sum of the tax_shown_on_the_return plus amounts not so shown that were previously assessed or collected without assessment over the amount of rebates made in making this computation the tax_shown_on_the_return is reduced by the amounts shown by the taxpayer on his return as credits for tax withheld under sec_31 relating to tax withheld on wages over the amounts actually withheld with respect to a taxable_year before the return is filed for such taxable_year sec_1_6664-2 and income_tax regs this regulation takes into consideration the situation in which a taxpayer overstates the credit for withholding see also sec_1_6664-2 example income_tax regs accordingly if a taxpayer overstates prepayment_credits such as the credit for wages withheld the overstatement decreases the amount shown on the return and increases the underpayment_of_tax in this case petitioner claimed that he had withholding credits of dollar_figure in and attached false forms w-2 to substantiate this claim jerry rice p c and rice and associates however made no withholding payments during applying sec_1_6664-2 income_tax regs petitioner's overstatement of withholding results in an underpayment of dollar_figure for petitioner argues that because the regulations to sec_6664 were not issued until after he filed his federal_income_tax return the regulations cannot apply retroactively to establish that he had an underpayment see sec_7805 sec_7805 gives respondent the authority to prescribe the extent if any to which any ruling or regulation relating to the internal revenue laws shall be applied without retroactive effect sec_1_6664-1 income_tax regs provides that sec_1_6664-1 through apply to returns the due_date of which is after date thus because petitioner's federal_income_tax return was due on date the cited regulations govern the definition of an underpayment with respect to respondent's penalty determination petitioner admitted committing fraudulent acts with respect to his federal_income_tax return he intentionally reported false withholding information the false withholding information was used to offset his income_tax_liability in and he thus obtained an erroneous refund of dollar_figure for that year in addition he fabricated and attached to his return false forms w-2 to substantiate his withholding petitioner was later convicted of filing a false claim for a refund and of subscribing a false federal_income_tax return respondent has proven by clear_and_convincing evidence that petitioner fraudulently underpaid tax for accordingly the fraud_penalty is justified in this case and petitioner has not proven that any part of the underpayment is not attributable to fraud to reflect the foregoing decision will be entered under rule
